Citation Nr: 1438344	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  06-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	to be clarified


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active service from December 1991 to April 1995.  He had subsequent service with the United States Army Reserves and the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California, which determined that new and material evidence had not been received to reopen claims for bilateral knee disabilities.  The Veteran appealed, and in April 2009, the Board denied the claims after determining that new and material evidence had not been presented.   

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2009, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's April 2009 decision.  That same month, the Court issued an Order vacating the April 2009 Board decision.  In December 2010, the Board reopened and remanded the claims for additional development.  

In the Veteran's substantive appeal (VA Form 9), dated in April 2006, he requested a Travel Board hearing.  However, in correspondence from the Veteran to the RO, received in May 2006, the Veteran withdrew his request for a Travel Board hearing and requested that his case be forwarded to the Board.  See 38 C.F.R. § 20.702(e) (2013).  Accordingly, the Board will proceed without further delay.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

By a VA Form 21-22, dated in February 2010, the appellant appointed Daniel G. Krasnegor, attorney, as his representative.  In November 2011, the Board received a motion on behalf of Daniel G. Krasnegor, attorney, to withdraw as the Veteran's representative.  38 C.F.R. §§ 14.631(c); 20.608(a) (2013).  The motion indicates that a copy was also sent to the appellant.  

A July 2014 letter from the RO to the Veteran indicates that the Veteran is currently being represented by AMVETS.  While a May 1995 VA Form 21-22a in favor of AMVETS is of record, this was prior to the appointment of Mr. Krasnegor in February 2010, and there is no current VA Form 21-22a of record which shows that AMVETS, or anybody else, has been appointed as the Veteran's representative.  

As there is no VA Form 21-22 (Appointment of Representative) of record designating appointment of AMVETS as the Veteran's representative, the matter of representation requires clarification.  

On remand, the RO/AMC should provide the appellant with a VA Form 21-22 to properly appoint a new representative, if he so desires.  If the Veteran does nothing, he is unrepresented before the Board.   

In letters, dated in March and September of 2011, the Veteran's former representative requested that the Veteran's state disability medical records and other records, to include a February 2011 QTC examination report, be obtained.  These records (assuming they exist) are not currently associated with the Veteran's claims file, and it does not appear that an attempt has been made to obtain them.  On remand, an attempt should be made to obtain these records.

If possible, to expedite his case, the Veteran himself should submit these records to the Board. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant to clarify (in writing) whether he desires AMVETS as his representative.  He should be advised of his right to appoint a different representative pursuant to the requirements set forth at 38 C.F.R. § 20.600 (2013).  He should be furnished the appropriate form (VA Form 21-22, 22a) and advised to clarify his representative, if any, and return the signed form to the appropriate VA office. 

2.  Appropriate efforts should be made to obtain the records pertinent to the Veteran's claim for state disability benefits and any other pertinent records that have not been obtained (a review of the September 2011 letter from Nancy L. Foti should assist the RO/AMC regarding the records request).  If such records are unavailable a notation to that effect should be made in the claims file.

If possible, to expedite his case, the Veteran himself should submit these records to the VA or indicate, in writing, that there are no other pertinent records available. 

3.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.  

4.  Thereafter, readjudicate the issues.  If either of the benefits sought on appeal remains denied, the appellant and his representative, if any, should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



